       Case 2:18-cv-00249-WBS-KJN Document 27 Filed 11/10/20 Page 1 of 3


 1   YG LEGAK FIRM
     YELENA GUREVICH             269487
 2
     atty@yglegalfirm.com
 3   3940 Laurel Canyon Blvd., Suite 800
     Los Angeles, CA 91604
 4   Tel. (213) 534-7769
 5
     Attorneys for Plaintiffs,
 6   JOHN BENDER AND CAROL BENDER

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
     JOHN BENDER, an individual; CAROL              )   CASE NO: 2:18-cv-00249-WBS-KJN
11
     BENDER, an individual                          )
12
                                                    )   STIPULATION OF DISMISSAL [FRCP
                                                    )   41(A)(1)(II)] BY JOHN AND CAROL
13                        Plaintiffs,               )   BENDER AND NATIONSTAR
                                                    )   MORTGAGE LLC DBA MR COOPER,
14                 v.                               )   AND ORDER OF DISMISSAL
15
                                                    )
     NATIONSTAR MORTGAGE LLC                        )
16   D/B/A MR. COOPER; EXPERIAN                     )
     INFORMATION SOLUTIONS, INC.;                   )
17   TRANS UNION LLC; and DOES 1                    )
18
     through 50, inclusive,                         )
                                                    )
19                      Defendants.                 )
                                                    )
20                                                  )
                                                    )
21
                                                    )
22                                                  )
                                                    )
23                                                  )
                                                    )
24

25   ________________________________________
26

27

28


                                                  -1-

                                        STIPULATION OF DISMISSAL
       Case 2:18-cv-00249-WBS-KJN Document 27 Filed 11/10/20 Page 2 of 3


 1
                                               INTRODUCTION
 2
            Plaintiffs, JOHN BENDER and CAROL BENDER and Defendant NATIONSTAR
 3
     MORTGAGE LLC DBA MR COOPER hereby stipulate under Federal Rule of Civil Procedure
 4
     41(a)(1)(ii) that this action be dismissed with prejudice as to all claims and causes of action against
 5
     Defendant , NATIONSTAR MORTGAGE LLC DBA MR COOPER, with each party bearing that
 6
     party’s own attorney’s fees and costs.
 7

 8
     DATED: July 30, 2020                                    YG LEGAL FIRM
 9

10
                                                             By: __/s/ Yelena Gurevich__
11                                                           YELENA GUREVICH, Esq. (SBN 269487)
                                                             Attorneys for Plaintiffs,
12
                                                             JOHN BENDER AND CAROL BENDER
13

14

15                                                           TROUTMAN SANDERS LLP
     DATED: July 30, 2020
16

17                                                           By: ___/s/ Christopher Kadish__
                                                             CHRISTOPHER KADISH, Esq. (SBN
18                                                           248714)
19
                                                             Attorneys for Defendant, Nationstar
                                                             Mortgage LLC dba Mr Cooper
20

21

22

23

24

25

26

27

28


                                                       -2-

                                          STIPULATION OF DISMISSAL
       Case 2:18-cv-00249-WBS-KJN Document 27 Filed 11/10/20 Page 3 of 3


 1
                                            ORDER OF DISMISSAL
 2
            Pursuant to the stipulation of the parties under Federal Rule of Civil Procedure 41(a)(1)(ii),
 3
     IT IS ORDERED THAT THIS ACTION BE, AND HEREBY IS, DISMISSED as to all claims,
 4
     causes of action, against Nationstar Mortgage LLC dba Mr. Cooper, with each party bearing that
 5
     party’s own attorney’s fees and costs. The Clerk is directed to close the file.
 6
     Dated: November 9, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       -3-

                                          STIPULATION OF DISMISSAL
